           Case 4:19-cr-00674-JM Document 36 Filed 05/06/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA

V.                                      4:19CR00674-1 JM

SAMUEL TYRONE ROBERSON


                                             ORDER

       Pending is Defendant Samuel Tyrone Roberson’s motion to suppress. The United States

has responded. The Court has reviewed the pleadings and exhibits attached. A hearing on the

motion is not necessary. See United States v. Yielding, 657 F.3d 688, 705 (8th Cir. 2011)

(“a hearing is unnecessary if the district court can determine that suppression is unwarranted as a

matter of law.”)

       On the morning of August 8, 2019, Officer Willie Christopher observed a black 2011

Mercedes Benz at a carwash on Roosevelt Road. Officer Christopher observed the driver of the

car “exit the vehicle and do what appeared to be hand to hand transactions.” (ECF No. 35-1 at

p.1). Officer Christopher and Officer Mathis approached the Mercedes. Officer Christopher

informed the Defendant that he had seen the Defendant conducting transactions and asked

Defendant for identification. The Defendant told the officers that his identification was in the

vehicle and walked to the driver’s side door. As he was leaning into the window, the Defendant

reached inside his right front pocket, grabbed a baggie containing a white substance suspected to

be methamphetamine, and threw it into the passenger seat where a passenger was seated. Officer

Christopher pulled the Defendant from the vehicle and placed him in handcuffs. Another bag

containing a white substance was found in the Defendant’s right front pocket at this time.

Officers placed the Defendant in the patrol car and searched the Defendant’s vehicle. They found
           Case 4:19-cr-00674-JM Document 36 Filed 05/06/21 Page 2 of 3




the baggie containing a white substance in the passenger seat, a semi-automatic .32 caliber and a

glass smoking device.

       On December 4, 2019, a grand jury indicted the Defendant charging him with one count

of possession of a firearm by a felon, one count of possession with intent to distribute

methamphetamine, and one count of possession of a firearm in furtherance of a drug-trafficking

crime. The Defendant filed a motion to suppress the evidence found in his car. He claims that his

Fourth Amendment rights were violated by the stop at the car wash because he was not the true

owner of the Mercedes. Defendant argues that there is a factual dispute as to whether an ATLAS

search by Officer Christopher showed the Mercedes was registered to the Defendant Samuel

Tyrone Roberson (DOB 03/08/1980) or Samuel and Rose A. Roberson, Defendant’s

grandparents. According to Officer Christopher’s report, he did a license plate check through

ATLAS and found that the vehicle was registered to a Samuel Roberson. The Court finds this

argument to be without merit because the facts in dispute are not material.

       An investigatory, or Terry, stop without a warrant is valid if police officers have a

reasonable and articulable suspicion that criminal activity may be afoot. To be reasonable,

suspicion must be supported by "specific and articulable facts." Terry v. Ohio, 392 U.S. 1, 21

(1968). When justifying a particular stop, police officers "must be able to point to specific and

articulable facts which, taken together with rational inferences from those facts, reasonably

warrant that intrusion." Id. Officers had reasonable and articulable suspicion that the Defendant

was conducting drug transactions when they saw him parked at a car wash, exit his vehicle,

physically approach several passing vehicles, and make a hand-to-hand exchange. This is

sufficient to provide the Officers with a reasonable suspicion to support the investigative stop.
          Case 4:19-cr-00674-JM Document 36 Filed 05/06/21 Page 3 of 3




       While Officers made the lawful stop of the Defendant, he was seen retrieving suspected

drugs from his pocket and throwing it into the vehicle. Under the so-called automobile exception

to the warrant requirement, police officers may conduct a warrantless search of a vehicle and

containers within the vehicle whenever probable cause exists. See California v. Acevedo, 500

U.S. 565, 580, 111 S.Ct. 1982, 1991-92, 114 L.Ed.2d 619 (1991). Police may search a car

without a warrant if they have probable cause to believe that the car contains contraband or

evidence. See Chambers v. Maroney, 399 U.S. 42 (1970). Officers had probable cause to search

the Mercedes because the Officers witnessed the Defendant throw suspected drugs inside it.

       For these reasons, Defendant’s motion to suppress (ECF No. 27) is DENIED.

       IT IS SO ORDERED this 6th day of May, 2021.



                                                    ______________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
